DETAILED ACTION

This office action is a response to the Application/Control Number: 17/087078 filed 11/02/2020.

					Claims Status
This office action is based upon claims received on 11/02/2020.
-Claims 1-10 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Examiner contends that the drawings submitted on 11/02/2020 are acceptable for examination proceedings.

Allowable Subject Matter
Claims 1-10 (renumbered 1-10) are allowed.
The following is an examiner’s statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e.,
	For Claim 1, in conjunction with other noted and recited Claim 1 limitations:                                                                        perform a scheduling algorithm to obtain a report period, a report time shift, a plurality of discontinuous reception (DRX) periods each corresponding to a respective one of a plurality of user devices, a plurality of wake-up time shifts each corresponding to a respective one of the user devices, and a plurality of wake-up durations each corresponding to a respective one of the user devices, so that wake-up periods of the user devices are not overlapped with a channel-report time; and drive the communication module to send a plurality of radio resource control (RRC) messages to the user devices respectively, wherein each of the RRC messages comprises the report period, the report time shift, a piece of physical uplink control channel (PUCCH) resource information, the DRX period corresponding to the user device receiving the RRC message, the wake-up time shift corresponding to the user device receiving the RRC message, and the wake-up duration corresponding to the user device receiving the RRC message, wherein, for the RRC messages sent to the user devices respectively, the report periods are identical to one another, the report time shifts are identical to one another, and the pieces of PUCCH resource information are identical to one another

	For Claim 4 (renumbered 4), in conjunction with other noted and recited Claim 4 (renumbered 4) limitations:                                                                                                                performing a scheduling algorithm to obtain a report period, a report time shift, a plurality of discontinuous reception (DRX) periods each corresponding to a respective one of a plurality of user devices, a plurality of wake-up time shifts each corresponding to a respective one of the user devices, and a plurality of wake-up durations each corresponding to a respective one of the user devices, so that a wake-up period of each of the user devices is not overlapped with a channel-report time; and by the base station, driving a communication module to send a plurality of radio resource control (RRC) messages to the user devices respectively, wherein each of the RRC messages comprises the report period, the report time shift, a piece of physical uplink control channel (PUCCH) resource information, the DRX period corresponding to the user device receiving the RRC message, the wake-up time shift corresponding to the user device receiving the RRC message, and the wake-up duration corresponding to the user device receiving the RRC message, wherein, for the RRC messages sent to the user devices respectively, the report periods are identical to one another, the report time shifts are identical to one another, and the pieces of PUCCH resource information are identical to one another.

The closest prior art found, is as follows:
	(a) Leohr et al. (U.S Patent Application Publication No. US 2018/0241533 A1), which is directed generally to controlling UE behavior for CSI/SRS reporting during DRX aspect of the invention is to make the determination of whether or not to transmit the CSI/SRS deterministic, and discloses:
	eNodeB base station is capable of radio resource allocating channel-state report using an RRC or a MAC signaling (Fig.1&8 [0123])                                                	memory 1152, radio frequency (RF) unit 1153 and processor 1151 communicatively connected to the memory 1152 and the communication module/ RF unit 1153 (Fig.11 [0145]-[0146])                                                                                                     	the eNodeB base station perform a multi-user scheduling algorithm to obtain a Channel State Information (CSI)/report period, a report time shift (Fig.7 [0121]) 	discontinuous reception (DRX) periods corresponding to at which the mobile node is in active time, and a waking up time corresponding to each of the user equipment (Fig.7 [0147]-[0148]) 	                                                                                          	Active time includes awake/wake-up durations time of the DRX cycle corresponding to a respective UE (Fig.7 [0154])                                                       	provided the assigned resource blocks for PUSCH are not overlapping with the cell-specific SRS frequency region (Fig.7 [0175])                                                      	send a plurality of radio resource control (RRC) messages to the user devices respectively (Fig.5-6 [0043]-[0046])                                                                            		the DRX/wake-up time shift corresponding to the user device UE receiving the RRC message When DRX is configured, periodic CQI/SRS reports shall only be sent by the UE during the “active-time”. RRC can further restrict periodic CQI reports so that they are only sent during the on-duration (Fig.7 [0158]-[0159]).

	(b) Lee et al. (U.S Patent Application Publication No. US 2017/0118794 A1), which is directed generally to controlling uplink transmission on discontinuous reception operation in wireless communication system for operating the DRX in a more flexible manner, and discloses:                                                                                             	a base station is capable of radio resource allocating channel-state report using an RRC or a MAC signaling (Fig.1&8 [0123]) 	                                                        	memory 1152, radio frequency (RF) unit 1153 and processor 1151 connected to the memory 1152 and the communication module/ RF unit 1153 (Fig.11 [0145]-[0146]) 	the processor 1151 is sending an RRC signaling, an MAC signaling (i.e., a plurality of radio resource control RRC messages) to a wireless device 1160/user device respectively by driving the RF unit 1153/communication module, each of the RRC messages comprises a periodic channel-state information (CSI) report parameter set and a discontinuous reception (DRX) parameter set (Fig.11 [0147]-[0148])       	the BS transmits a RRC signal to set the UE to the configuration for a DRX operation and the configuration for CSI/SRS transmission. Of course, the CSI transmission and SRS transmission are set by the BS, which are limited to the operation of the UE related to the CSI transmission with COI masking (cqi-Mask) Scheme and periodic SRS transmission. The CSI transmission includes a transmission of CQI/PMI/RI/PTI on a PUCCH, which is the configuration sets to transmit at On Duration of the DRX cycle (Fig.8 [0117]) 	                                                                                          	UE can be configured to use the Short DRX cycle and the long DRX cycle for more efficient DRX operation in paragraph (Fig.10 [0133]).
 
	(c) Nazar et al. (U.S Patent Application Publication No. US 2017/0156152 A1), which is directed generally to reporting channel state information (CSI) in periodic and aperiodic for multiple component carriers or serving cells for facilitating wireless connectivity in a localized area, and discloses:                                                        	the processor is sending an RRC layer 3 signaling (i.e., a plurality of radio resource control RRC messages) to a wireless devices 102a-d respectively by driving the radio frequency transceiver/communication module, each of the RRC messages comprises a periodic channel-state information (CSI) report conFIG.d parameter set and a discontinuous reception (DRX) conFIG.d parameter set (Fig.1A-C&5 [0133])	channel status report offsets/parameter set signaled by higher-layer signaling/the RRC signaling (Fig.1A-C&10 [0172])                                                                                    	the periodic CSI report parameter set comprises a report period for carriers, a report time shift with cycling between carriers and a subframe piece of physical uplink control channel (PUCCH) resource information (Fig.7 [0143]);

	(d) Barabell et al. (U.S Patent Application Publication No. US 2018/0352561 A1), which is directed generally to allocate resource blocks and transmission power based on Radio Resource Management (RRM) reports for scheduling communication on a same frequency band on an uplink control channel, and discloses:                                 	assign all UEs to cyclic shifts of the same base sequence and to ensure orthogonality between UEs, including those UEs that are served by different cells. Based on the RF isolation, the controller can also reuse the same cyclic shifts/time shifts in different parts of the site and increase the number of UEs that can be supported (Fig.1&5A-B [0222])                                                                                                                	the report periods for periodic reporting of CSI are the same to one another for the radio resource control connected UEs respectively, the unique cyclic shift in time domain/ report time shifts are the same to one another and the subframe pieces of PUCCH resource information are the same to one another (Fig.1&5A-B [0234]-[0235]) 

However, none of these references, taken alone or in any reasonable combination, teach the independent claims are recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record.
	It is examiner's opinion that in attempting to combine the cited prior art references i.e.: (a) Leohr et al. (U.S 2018/0241533 A1), (b) Lee et al. (U.S 2017/0118794 A1), (c) Nazar et al. (U.S 2017/0156152 A1), (d) Barabell et al. (U.S Patent Application Publication No. US 2018/0352561 A1),
	one would fail to meet the invention as claimed, such as for example:
	(i) Regarding (a) Leohr et al. (U.S Patent Application Publication No. US 2018/0241533 A1), suggestions/proposals are made towards a modulation and coding scheme used for transmission, while the PMI points to a pre-coding matrix/vector that is to be employed for spatial multiplexing and multi-antenna transmission (MIMO) using a transmission matrix rank and the physical uplink control channel (PUCCH) resource is used for periodic CSI reporting only for CSI reporting with a specific periodicity configured by RRC, which possibly implies “a plurality of radio resource control (RRC) messages to the user devices respectively, wherein each of the RRC messages comprises the report period, the report time shift, a piece of physical uplink control channel (PUCCH) resource information, the report periods are identical to one another, the report time shifts are identical to one another, and the pieces of PUCCH resource information are identical to one another”, but does not explicitly appear to discuss how this disclosure would apply in combination to "the DRX period corresponding to the user device receiving the RRC message, the wake-up time shift corresponding to the user device receiving the RRC message, and the wake-up duration corresponding to the user device receiving the RRC message, wherein, for the RRC messages sent to the user devices respectively", or furthermore where the subject reference implies “the report periods are identical to one another, the report time shifts are identical to one another, and the pieces of PUCCH resource information are identical to one another”, but does not explicitly appear to illustrate or discloses how the same configuration of the pieces of PUCCH resource information are presented in combination with “the report periods are identical to one another, the report time shifts are identical to one another”, and/or how this applies to receive the RRC message for “the DRX period corresponding to the user device, the wake-up time shift corresponding to the user device, and the wake-up duration corresponding to the user device“ as claimed or even how “each of the RRC messages comprises the report period, the report time shift, a piece of physical uplink control channel (PUCCH) resource information,” are applicable to being “the report periods are identical to one another, the report time shifts are identical to one another”.
	Examiner notes that prior art (a) Leohr et al. (U.S Patent Application Publication No. US 2018/0241533 A1), is limited in its disclosures to such subject matter as references, and does not appear to explicitly disclose or strongly suggest other portions of the claimed limitations missing from this disclosure, where furthermore reliance for any such further interpretations could possibly only be made via improper hindsight reasoning and/or claims of inherency without explicit factual basis.                 	(ii) Regarding (b) Lee et al. (U.S Patent Application Publication No. US 2017/0118794 A1), The examiner makes similar observations which while makes suggestions or proposals for the need for a transmission of CQI/PMI/RI/PTI on a PUCCH, which is the configuration sets to transmit at On Duration of the DRX cycle or a periodic SRS is reported at the subframe n when the drxShortCycleTimer was not started in the preparation time, however  (b) Lee et al. (U.S Patent Application Publication No. US 2017/0118794 A1), does not appear to explicitly disclose or strongly suggest specifics such as “a plurality of radio resource control (RRC) messages to the user devices respectively, wherein each of the RRC messages comprises the report period, the report time shift, a piece of physical uplink control channel (PUCCH) resource information”, and does not appear to explicitly disclose or strongly suggest other portions of the claimed limitations missing from this disclosure, where furthermore reliance for any such further interpretations could possibly only be made via improper hindsight reasoning and/or claims of inherency without explicit factual basis.
	(iii) The examiners notes a similar reasoning applies regarding prior a rt (c) Nazar et al. (U.S Patent Application Publication No. US 2017/0156152 A1),which is specific to PUCCH configuration for resource allocation on PUCCH transmission and is not identical to the report periods and the report time shifts as claimed and noted by references (a) and (b), and furthermore regarding prior art (d) Barabell et al. (U.S Patent Application Publication No. US 2018/0352561 A1), which appear limited to the report periods are identical to one another, the report time shifts are identical to one another and the same configuration of the PUCCH resource, and a subject matter of a dependent claim, such as a relational equations between the first and second shift times are PD1 + SD + TD - SC/PC ≤ N < PD2 + SD - SC/ PC, or N < SD-SC/PC, wherein PD1 stands for an initial point of first discontinuous reception period, PD2  stands for an initial point of second discontinuous reception period, PC stands for the report period, SD stands for the first shift time, SC stands for the second shift time, TD stands for the wake-up duration, N is a nonnegative integer.      	                                                        	Examiner furthermore observes that, even if one were to attempt to combine these prior art references, one would not find sound motivation in a manner that is reasonable to combine the cited prior art references, and arrive at the invention claimed as a whole. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414